DETAILED ACTION
The following is a FINAL office action upon examination of the application number 15/207464. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claim 1 has been amended. 
Claims 1-20 are pending in the application and have been examined on the merits discussed below. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0215948 (Borgerson); in view of US 2009/0024511 (Fife); in view of US 2009/0248465 (Recce); in view of US 6349290 (Horowitz). 

As per claim 1, Borgerson teaches: a computer-based supply chain intelligence system comprising a server, a search engine and a database, the system comprising: (Borgerson [0020] The system also includes at least one data center 106 receiving the vessel position information from the satellite 104 via a communication system 108 or receiving the vessel position information from the land-based receiver 103. The data center 106 combines the position information with at least one ship information database 110 and at least one ancillary database (e.g., port, cargo, weather, and market data) 109 to generate a global strategic picture 112 of the global shipping and cargo information. The system also includes a user computing device 114 in communication with the data center 106. The user computing device 114 receives the global strategic picture 112 from the data center. [0028] …A global strategic picture (GSP) processor 308 combines data from the first database 305 with user defined data 307 such as commodity type information, route information, and region information to create a customized global strategic picture (GSP)).
a server comprising a processor adapted to execute code and a memory for storing executable code; ([0020] … The system also includes a user computing device 114 in communication with the data center 106. [0024] …The user interface software may present data in numerous formats such as (i) via a web-based interface, (ii) downloaded data presented in a spreadsheet user interface, such as Microsoft Excel, (iii) geospatially formatted data for a user interface such as Google Earth or Google Maps, and/or (iv) a live data feed)
a supply chain database comprising sets of records relating to identified supply chain assets including a set of transportation vehicle profile records, a set of cargo records, a set of tender records and a set of port profile records, ([0012] An illustrative embodiment of the present invention is described with reference to FIG. 1, in which a global strategic picture is generated by combining (i) ship movements gathered by satellite and other sources, with (ii) vessel, port, cargo, weather, market, and other data from existing sources. [0014]-[0017] [0018] Market data include, but are not limited to, commodity prices, spot market prices, futures prices, options prices, information on swaps, information on derivatives, supply or expected supply of certain commodities, demand or expected demand of certain commodities, information from exchanges (e.g., NYMEX), information from over-the-counter (OTC) trades, chartering rates, freight rates, economic data, economic trends, world trade data, export data, import data, security risks, market intelligence, market news, and market updates. Economic, trade, export, and import data are available at the local, state, national, regional, and/or international levels, and from public sources (e.g., official statistics) and/or private sources (e.g., data services provided by private companies, such as Bloomberg, IHS Global Insight, etc.))
each record in [a set] of records comprising a unique record identifier and a set of record information ([0013] Attention is drawn to the terms "ship location data," "vessel data," "cargo data," "port data," "weather data," and "market data." Ship location data include, but are not limited to, International Maritime Organization (IMO) number, Maritime Mobile Service Identity (MMSI) number, vessel name, current latitude/longitude, heading, course, speed, and navigational status (e.g., anchored, underway). [0014] Vessel data include, but are not limited to, as IMO number, MMSI number, vessel name, vessel type, tonnage, cargo type(s), cargo capacity, draft, age, owner, operator, charterer, length of charter, mechanical history, inspection history, certifications, previous ports of call, departure time, loaded/empty status, expected port(s) of call, and estimated time(s) of arrival [0016] Cargo data include, but are not limited to, type of cargo (e.g., crude oil), subtype of cargo (e.g., grade of crude oil), amount of cargo in a storage facility, amount of cargo loaded on a vessel)
wherein the supply chain database is a relationship network having a network data structure comprising each record in the sets of records and representing relationships between each record in the sets of records as data in each record in the sets of records and ([0028] A particular embodiment of the invention which combines various data sources is described with reference to FIG. 3. Location data such as AIS data 301, Inmarsat C data 302, GPS or ship transponder data 303, LRIT data 304, and air traffic control data 316 is communicated to a first database 305. Location data takes the form of latitude/longitude data, which is linked to a specific vessel using a unique vessel identifier, such as MMSI number or IMO number. Vessel data, cargo data, and port data 306 such as Lloyd's Register--Fairplay ship information, Lloyd's MIU ship information, Clarksons ship information, Q88 and Baltic99 ship information, port and terminal data (e.g., location, cargo types, cargo load/offload rates), cargo manifest data, bills of lading data, commodity prices, air traffic control data and other port data is also communicated to the first database 305. The first database is scrubbed for data consistency and errors). [0098] A database of the present invention can sort data by geographic trading areas, including North Asia, SE Asia, Europe, and North America (exact geographical areas to be determined by market research). For example, X ships located in North Asia with Y cargo capacity and estimated transit times to A, B, C ports. [0125] In an illustrative embodiment of the invention, data from disparate sources is integrated by creating a database that combines (i) ship location data from Orbcomm's AIS data, COM DEV's AIS data, and data from terrestrial-based AIS networks with (ii) vessel data from Clarksons, Lloyd's Register--Fairplay, Lloyd's MIU, Q88.com, and Baltic99.com, (iii) loaded/empty status, likely cargo type (e.g., grade of crude oil), and likely amount of cargo on board derived from a rules-based logic using last port of call and a list of dedicated export/import terminals (e.g., for crude oil) or vessels engaged in lightering, and (iv) cargo, weather, market, and other data from brokers, charterers, shipowners, cargo manifests, bills of lading, and market intelligence, for example. [0126] … The database is designed to allow for a time history of the various data combinations, providing the Z-axis in the data cube. The database is sortable to determine the current location (latitude/longitude), current course, and current speed of (i) the entire crude oil tanker fleet, (ii) only fully loaded crude oil tankers, (iii) only empty crude oil tankers, and (iv) partially loaded crude oil tankers (e.g., 60% loaded), for example)
… Ship positions are integrated with other data, such as vessel, port, cargo, weather, and market information, to create a global strategic picture of commodity flows [0018] Market data include, but are not limited to, commodity prices … supply or expected supply of certain commodities, demand or expected demand of certain commodities … export data, import data... Economic, trade, export, and import data are available at the local, state, national, regional, and/or international levels, and from public sources (e.g., official statistics) and/or private sources (e.g., data services provided by private companies, such as Bloomberg, IHS Global Insight, etc.); a set of relationship records as described in paragraph 70 of the present specification. [0028] … port and terminal data (e.g., location, cargo types, cargo load/offload rates), cargo manifest data, bills of lading data, commodity prices, air traffic control data and other port data is also communicated to the first database 305).
the set of supplier/consumer relationship records indicating a supplier/consumer type of relationship between two or more business entities, a commodity associated with the supplier/consumer type of relationship and being supplied by a first supplier-type business entity of the two or more business entities and consumed by a second consumer-type business entity of the two or more business entities, and a flow associated with the commodity, the flow being directly between the supplier-type business entity to the consumer-type business entity, and wherein the two or more business entities are directly involved in supplying and/or receiving the commodity; ([0077] Embodiments of the invention allow ship location data, vessel data, port data, cargo data, and other data (such as weather and market information) to be sorted geographically by port(s), country or countries, ocean basin(s), port pairs, country pairs [0079] Country or countries: Sorting by country provides users with export/import information for an individual country or a set of countries. For example, commodity traders can determine the aggregate oil exports from members of the Organization of Petroleum Exporting Countries. Similarly, for example, one can determine the aggregate oil imports to a user-defined set of countries, such as India, China, and South Korea [0080] Ocean basin(s): The geographic areas of certain ocean basins, such as the Baltic Sea, the Mediterranean, the Arabian Gulf, the North Atlantic, the North Pacific, and the Indian Ocean are defined. This would allow users to assess vessel/cargo flows within an ocean basin or set of ocean basins (e.g., within the Baltic Sea). [0081] Port pairs: Users can assess vessel/cargo flows between two or more ports (e.g., from Das Island, United Arab Emirates to Everett, Mass.). [0082] Country pairs: Users can assess vessel/cargo flows between two or more countries (e.g., from Russia to Canada). [0116] …For example, intelligence agencies can monitor how much of a certain cargo, such as grain, a given country imports [0180] Total amount of crude oil cargo imported in last 24 hours The Excel spreadsheet can contain data fields for all individual crude oil tankers. It can also aggregate the data for the entire crude oil tanker fleet and subsets of the crude oil tanker fleet, such as loaded crude oil tankers, empty crude oil tankers, and partially loaded crude oil tankers. It can also aggregate or disaggregate geographically by port(s), country or countries, ocean basin(s), port pairs, country pairs [0207]; records indicate the transport of a commodity from a first location (supplier-type business entity) to a second location (consumer type business entity) indicating a flow of the commodity. [0207] The aggregated crude oil tanker tonnage moving between export and import facilities. These port pair data could also be aggregated and organized on the country level, which would provide users with the amount of cargo or vessel tonnage flow between two or more countries, the regional level, or between a user-defined set of ports; flow associated with commodity is between supplier and consumer).
 a visualization module executable by the server to generate graphical representation of supply chain assets based on at least in part on the sets of records and the set of supplier/consumer relationship records and associated user interface elements having links to information pertaining to the supply chain assets, ([0007] … Ship positions are integrated with other data, such as vessel, port, cargo, weather, and market information, to create a global strategic picture of commodity flows; representation of supply chain is based on records that include market data (relationship records). [0018] Market data include, but are not limited to, commodity prices … supply or expected supply of certain commodities, demand or expected demand of certain commodities … export data, import data... Economic, trade, export, and import data are available at the local, state, national, regional, and/or international levels, and from public sources (e.g., official statistics) and/or private sources (e.g., data services provided by private companies, such as Bloomberg, IHS Global Insight, etc.) [0129] In an exemplary embodiment of the invention, a geospatial interface uses a drop down menu to sort the visual display for (i) the entire world fleet, including options to display the world fleet for each type of vessel (e.g., crude oil tankers), (ii) only loaded vessels, including options to display only laden vessels for each type of vessel (e.g., crude oil tankers), (iii) only empty vessels, including options to display only empty vessels for each type of vessel (e.g., crude oil tankers), or (iv) partially loaded vessels, including options to display only empty vessels for each type of vessel (e.g., crude oil tankers). [0131] In the example, clicking on a ship icon provides basic vessel information (ship name, cargo capacity, last port of call, average course over last hour, average speed over last hour). Clicking on a port icon provides basic port information (e.g., crude oil exports/imports over X time period, which would be calculated by the software by adding cargo capacity of crude oil tankers calling at crude oil export/import terminals over X time period)).
wherein graphical representations of transportation vehicle type supply chain assets are repositioned over time to reflect spatial movement of one or more transportation vehicles when relocating, respectively, from a first port asset to a second port asset and ([Abstract] Ship positions are integrated with other data, such as vessel, port, cargo, weather, and market information, to create a global strategic picture of commodity flows. A global strategic picture may then be generated by combining (i) ship movements gathered by satellite and other sources, with (ii) vessel, port, cargo, weather, market, and other data from existing sources, and (iii) a time history of these data sets. [0020] The illustrative embodiment of FIG. 1 includes a system 100 for providing global shipping and cargo information. The system 100 includes at least one vessel 102 having a position reporting device and at least one satellite 104 receiving vessel position information from the position reporting device or at least one land-based receiver 103 receiving vessel position information from the position report device. The system also includes at least one data center 106 receiving the vessel position information from the satellite 104 via a communication system 108 or receiving the vessel position information from the land-based receiver 103. The data center 106 combines the position information with at least one ship information database 110 and at least one ancillary database (e.g., port, cargo, weather, and market data) 109 to generate a global strategic picture 112 of the global shipping and cargo information).
the supply chain database is updated, including by updating one or more records, each of the one or more records being identified by the unique record identifier, to reflect relocation of the one or more transportation vehicles asset over time; ([0028] …Location data such as AIS data 301, Inmarsat C data 302, GPS or ship transponder data 303, LRIT data 304, and air traffic control data 316 is communicated to a first database 305. Location data takes the form of latitude/longitude data, which is linked to a specific vessel using a unique vessel identifier, such as MMSI number or IMO number…The GSP is then stored in a GSP database 309 and can be accessed by a GSP trend processor 310).
a search engine executable by the server to access one or more sets of records from the supply chain database including the set of supplier/consumer relationship records and access data sources external to the supply chain database to identify risk data related to a first set of supply chain assets, and to determine a risk score for the identified risk data, ([0004] …For example, weather, political unrest, piracy, and even commodity pricing can cause vessels to alter course and speed. Further, data that incorporates these variables for accurately predicting worldwide flow of certain commodities involving virtually all shipping of those commodities around the world is not presently accessible to the interested parties such as traders of the subject commodities or economists interested in global economic trends. [0007] … Ship positions are integrated with other data, such as vessel, port, cargo, weather, and market information, to create a global strategic picture of commodity flows [0101] Embodiments of the invention allow users to create alerts of a supply disruption or anomaly of a user-defined commodity or cargo type (e.g., crude oil), or a user-defined set of commodities or cargo types. Such alerts can be selected from a pre-defined list of shocks or created with a user-defined set of parameters. Examples of alerts for crude oil include: when X million barrels of crude oil has been diverted or delayed by severe weather, when X million barrels of crude oil has been diverted or delayed by piracy or a terrorist attack, when X million barrels of crude oil has been diverted or delayed by a navigational hazard or obstruction in a key transit point (e.g., the Suez Canal), when X million barrels of crude oil has been diverted or delayed by a mechanical problem at a crude export terminal, or when X million barrels of crude oil has been diverted or delayed by a mechanical problem at a crude import terminal; access external records associated with weather to identify risk data (severe weather, piracy) related to assets. [0117] …track vessel types and cargo types in piracy risk areas to focus anti-piracy efforts on vessel types and cargo types that present an elevated risk of pirate attack (e.g., slow-moving laden oil tankers have a higher risk of being attacked by pirates than a fast-moving container vessel); determines a risk score (i.e., higher/lower risk) associated with a vessel)
wherein the supply chain database is updated, including by updating one or more records, each of the one or more records being identified …, to reflect identified risk data by associating the The data center 106 combines the position information with at least one ship information database 110 and at least one ancillary database (e.g., port, cargo, weather, and market data) 109 to generate a global strategic picture 112 of the global shipping and cargo information. [0101] Embodiments of the invention allow users to create alerts of a supply disruption or anomaly of a user-defined commodity or cargo type (e.g., crude oil), or a user-defined set of commodities or cargo types. Such alerts can be selected from a pre-defined list of shocks or created with a user-defined set of parameters. Examples of alerts for crude oil include: when X million barrels of crude oil has been diverted or delayed by severe weather, when X million barrels of crude oil has been diverted or delayed by piracy or a terrorist attack, when X million barrels of crude oil has been diverted or delayed by a navigational hazard or obstruction in a key transit point (e.g., the Suez Canal); alerts are records identifying risk data associated with specific supply chain assets. [0102] Embodiments of the invention allow users to create alerts that flag outliers from the historical data trends. …Outliers can also provide security intelligence that could be used for anti-piracy, anti-terrorism, drug interdiction, or other security purposes. For example, an alert can be triggered when a ship with an AIS signal is in a part of the ocean where it has not been before or where few ships have previously ventured. [0117] ……track vessel types and cargo types in piracy risk areas to focus anti-piracy efforts on vessel types and cargo types that present an elevated risk of pirate attack (e.g., slow-moving laden oil tankers have a higher risk of being attacked by pirates than a fast-moving container vessel))
an entity identification module executable by the server to identify the first supplier-type business and the second consumer-type business entity related to the first set of supply chain assets; ([0079] …For example, commodity traders can determine the aggregate oil exports from members of the Organization of Petroleum Exporting Countries. Similarly, for example, one can determine the aggregate oil imports to a user-defined set of countries, such as India, China, and South Korea. [0080] Ocean basin(s): The geographic areas of certain ocean basins, such as the Baltic Sea, the Mediterranean, the Arabian Gulf, the North Atlantic, the North Pacific, and the Indian Ocean are defined. This would allow users to assess vessel/cargo flows within an ocean basin or set of ocean basins (e.g., within the Baltic Sea). [0081] Port pairs: Users can assess vessel/cargo flows between two or more ports (e.g., from Das Island, United Arab Emirates to Everett, Mass.). [0082] Country pairs: Users can assess vessel/cargo flows between two or more countries (e.g., from Russia to Canada). [0083] Ocean basin pairs: Users can assess vessel/cargo flows between two or more ocean basins (e.g., between the Arabian Gulf and the North Sea). [0202] Users can download data organized by port pairs (e.g., vessel/cargo flows from Ras Tanura, Saudi Arabia to Houston, Tex.) in conventional spreadsheets (e.g., Excel). The user interface allows users to check boxes of the port pairs that they want…; business entities are identified. [0207] The aggregated crude oil tanker tonnage moving between export and import facilities. These port pair data could also be aggregated and organized on the country level, which would provide users with the amount of cargo or vessel tonnage flow between two or more countries, the regional level, or between a user-defined set of ports)
a predictive generator module executable by the server to determine a prediction related to one or more of the first set of supply chain assets and to generate a signal associated with the determined prediction, the determined prediction being based at least in part on the determined risk score… ([0101] Embodiments of the invention allow users to create alerts of a supply disruption or anomaly of a user-defined commodity or cargo type (e.g., crude oil), or a user-defined set of commodities or cargo types. Such alerts can be selected from a pre-defined list of shocks or created with a user-defined set of parameters. Examples of alerts for crude oil include: when X million barrels of crude oil has been diverted or delayed by severe weather, when X million barrels of crude oil has been diverted or delayed by piracy or a terrorist attack, when X million barrels of crude oil has been diverted or delayed by a navigational hazard or obstruction in a key transit point (e.g., the Suez Canal), when X million barrels of crude oil has been diverted or delayed by a mechanical problem at a crude export terminal, or when X million barrels of crude oil has been diverted or delayed by a mechanical problem at a crude import terminal; predicts a delay based on risk (piracy). Also generates an alert (signal) associated with the prediction. [0117] …track vessel types and cargo types in piracy risk areas to focus anti-piracy efforts on vessel types and cargo types that present an elevated risk of pirate attack (e.g., slow-moving laden oil tankers have a higher risk of being attacked by pirates than a fast-moving container vessel); predicts a pirate attack based on risk score for vessel)
representing a discrete commodity flow between the identified first supplier-type business entity and the second consumer-type business; and ([0004] …For example, weather, political unrest, piracy, and even commodity pricing can cause vessels to alter course and speed. Further, data that incorporates these variables for accurately predicting worldwide flow of certain commodities involving virtually all shipping of those commodities around the world is not presently accessible to the interested parties such as traders of the subject commodities or economists interested in global economic trends. [0081] Port pairs: Users can assess vessel/cargo flows between two or more ports (e.g., from Das Island, United Arab Emirates to Everett, Mass.); predicts commodity flows. [0082] Country pairs: Users can assess vessel/cargo flows between two or more countries (e.g., from Russia to Canada). [0083] Ocean basin pairs: Users can assess vessel/cargo flows between two or more ocean basins (e.g., between the Arabian Gulf and the North Sea). [0202] Users can download data organized by port pairs (e.g., vessel/cargo flows from Ras Tanura, Saudi Arabia to Houston, Tex.) in conventional spreadsheets (e.g., Excel). The user interface allows users to check boxes of the port pairs that they want… [0207] … provide users with the amount of cargo or vessel tonnage flow between two or more countries, the regional level, or between a user-defined set of ports; discrete commodity flow (i.e. tonnage) between a supplier type entity and consumer type entity (countries)).
a user interface module executable by the server to present user operable elements associated with the supply chain assets and including ([0129] In an exemplary embodiment of the invention, a geospatial interface uses a drop down menu to sort the visual display for (i) the entire world fleet, including options to display the world fleet for each type of vessel (e.g., crude oil tankers), (ii) only loaded vessels, including options to display only laden vessels for each type of vessel (e.g., crude oil tankers), (iii) only empty vessels, including options to display only empty vessels for each type of vessel (e.g., crude oil tankers), or (iv) partially loaded vessels, including options to display only empty vessels for each type of vessel (e.g., crude oil tankers). [0131] In the example, clicking on a ship icon provides basic vessel information (ship name, cargo capacity, last port of call, average course over last hour, average speed over last hour). Clicking on a port icon provides basic port information (e.g., crude oil exports/imports over X time period, which would be calculated by the software by adding cargo capacity of crude oil tankers calling at crude oil export/import terminals over X time period). Clicking on a country provides basic import/export information (e.g., crude oil exports/imports over X time period). This would aggregate similar data from the country's crude oil export/import facilities).
present the graphical representation of supply chain assets enhanced by the identified risk data and the determined prediction ([0132] The "X days from Y port information" can be geographically displayed with lines emanating from the ships on the screen to potential ports of call with estimated time of arrival calculated from average speed over the last Z hours, for example. [0134] In another example interface, the entire world fleet for a commodity is represented in terms of volume of global supply and expected time to reach port. For example, from port of Houston, the short term supply picture for crude oil would be displayed as: [0135] 35M barrels/1 day, 13 hours, 32 minutes [0136] 125M barrels/3 days, 5 hours, 18 minutes [0137] 64M barrels/8 days, 8 hours, 52 minutes The time to destination would be updated based on recalculations of the route, average speed, and imputed destination of the ships as they come in. [0138] Another functionality generates alerts when there is any substantial change in the short-term projections of supply. The user has the ability to define a threshold of change in volume of supply, expected time of arrival, or port of arrival such that the application generates an alert any time the forecast for the designated commodity changed above the threshold value).
Although Borgerson does not explicitly disclose updating one or more records to reflect identified risk data by associating the determined risk score with specific supply chain assets. Borgerson does teach updating one or more records to reflect identified risk data by associating the determined risk … with specific supply chain assets, as noted above. Further, Borgerson also discloses associating a determined risk score with specific supply chain assets ([0117]). By modifying the teachings of Borgerson regarding recording risks associated with specific supply chain assets, with the teachings regarding risk scores associated with specific supply chain assets, it would be possible to record risk scores for specific supply chain assets. At the time of the invention, it would have been obvious for one or ordinary skill to modify the teachings of Borgerson, with the motivation of recording different levels of risk associated with assets, thereby allowing for the prioritization of resources to resolve/manage risks to assets. Further, one of ordinary skill in the art would have recognized that the modifications to the system of Borgerson would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the recording of risk scores associated with assets.
Although not explicitly taught by Borgerson, Fife teaches: an entity identification module executable by the server to identify a first corporate entity and a second corporate entity related to the first set of supply chain assets ([0011] Currently, companies manually evaluate their commodity transactions to find any circular transactions. Companies often view the details of future commodity transactions, such as the other party, quantity, price, etc. as confidential information until shortly before the transaction was to be performed, balancing the desire to settle circular transactions with the desire to keep information about their trades confidential. Immediately prior to the scheduled delivery month, a scheduling staff will often telephone other companies to inquire about their trades with the particular commodity and try to manually piece together circular trades. It will easily be appreciated that this is time consuming and inefficient, and may not result in the discovery of all circular transactions. [0012] There is thus a need for providing a method of settling circular commodity trades between multiple companies).
… representing a discrete commodity flow between the identified first corporate entity and second corporate entity ([0026] Turning now to FIG. 1, a diagram of the United States is shown which illustrates a variety of companies (designated by circles) and a variety of future commodity transactions (designated by arrows) which have occurred between the various companies. An arrow designates the transfer of goods to a particular company. [0032] …receive transaction data from the various subscriber companies and sort the data according to the particular commodity and load each type of commodity into a separate database. The transaction data would typically contain a variety of data fields, such as the commodity, contract type, quantity, unit price, delivery date, etc. The data may be uploaded in a delineated format which allows a computer system to automatically sort the data, identify relevant fields, load the data into a database, etc. Thus, as the scheduling company receives data from the subscribing companies, it may be automatically sorted and loaded into the correct database for each particular commodity).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Borgerson with the aforementioned teachings of Fife with the motivation of evaluating commodity transactions (Fife [0011]).  Further, one of ordinary skill in 
Although not explicitly taught by Borgerson, Reece teaches: determine a risk score for the identified risk data, wherein the risk score is a polarized numerical representation of risk for the identified risk data, the risk score being positive, negative, or neutral ([0077] Documents may be qualified by degrees, e.g., a score of between -1.0 and +1.0 where a low score indicates reduced risk, or may be considered in ranges, e.g., strongly positive, positive, neutral, negative, strongly negative. A negative reference will have a positive risk score (e.g. 1.0) and a positive reference a negative risk score (e.g. -1.0)).
In addition to Borgerson, Reese also discloses: each record in [sets] of records comprising a unique record identifier and a set of record information; ([0055] A CDD check is usually performed following an IDV check. The CDD check is performed by comparing details of a customer (e.g., name, address, date of birth, SSN, etc.) against a database of known individuals),
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Borgerson with the aforementioned teachings of Reece with the motivation of determining a level of risk based on data (Reece [0002][0077]).  Further, one of ordinary skill in the art would have recognized that applying the teachings of Reece to the system of Borgerson would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of a polarized risk score.
Although not explicitly taught by Borgerson, Horowitz teaches: each record in sets of records comprising a unique record identifier and a set of record information; each of the one or more records being identified by the unique record identifier …; ([Fig. 14]-[Fig. 21]; see figures showing records comprising unique identifiers and record information. Col 32 ln 49-67 – Col 33 ln 1-2 FIG. 14 is a table that shows samples of the structure that contains the customer's profile data 94 for an embodiment of the present invention. For example, the customer's profile data 94 includes the customer unique identification 134, customer first name 136, customer middle initial 138, customer last name 140, customer main residence link 142, customer date of birth 144, customer sex 146, customer financial link 148, customer preferred method of engagement 150, customer declared financial link 152, customer communication link 154, and customer linguistic link 156. FIG. 15 is a table which illustrates examples of customer residence link data 142 for an embodiment of the present invention. FIG. 16 is a table with shows examples of customer financial link data 148 for an embodiment of the present invention. FIG. 17 is a table with illustrates examples of customer declared financial link data 152 for an embodiment of the present invention. FIG. 18 is a table which shows samples of customer communication link data 154 for an embodiment of the present invention. FIG. 19 is a table which shows examples of customer linguistic link data 156 for an embodiment of the present invention).
[a] determined prediction … being related to a transaction recommendation…; (Col 18 ln 18-30 The types of self-initiated advice 7 include, for example, stock market breaking news, political breaking news that may have potential financial implication, breaking financial news in the other parts of the globe that may be occurring while people in the U.S. are asleep, reminders of major events that most people would not want to miss, such as a tax filing date, birthdays, secretary's day, and the like, due bills, suggestions to buy or sell a fast moving stock, and alerts on stock volume and price fluctuations. The foregoing relates, for example, to a one-way initiated proactive session in which the system composes date and/or event driven advice 3 to the customer 2).
By modifying the teachings of Borgerson regarding different sets of records, with the teachings of Horowitz regarding the use of unique record identifiers in different sets of records, it 

As per claim 2, Borgerson further teaches: wherein the supply chain database comprises a relational database having stored therein transportation vehicle identification data, transportation vehicle location data, transportation vehicle transport data, cargo data, AIS/GPS data, commodity price data, and contract data ([0013] Attention is drawn to the terms "ship location data," "vessel data," "cargo data," "port data," "weather data," and "market data." Ship location data include, but are not limited to, International Maritime Organization (IMO) number, Maritime Mobile Service Identity (MMSI) number, vessel name, current latitude/longitude, heading, course, speed, and navigational status (e.g., anchored, underway). Ship location data may be gathered by satellite-based Automatic Identification System (AIS) receivers, land-based AIS receivers, ship-based AIS receivers, Inmarsat-C GMDSS positions, Global Positioning System (GPS) positions, Long Range Identification and Tracking (LRIT) systems, ship-based weather reporting, object-oriented analysis of high-resolution satellite images, ship location self-reporting, radar, other ship-based receivers, and market intelligence on vessel movements (e.g., oil tanker sightings by port agents), as well as methods hereafter invented. [0014] Vessel data include, but are not limited to, as IMO number, MMSI number, vessel name, vessel type, tonnage, cargo type(s), cargo capacity, draft, age, owner, operator, charterer, length of charter, mechanical history, inspection history, certifications, previous ports of call, departure time, loaded/empty status, expected port(s) of call, and estimated time(s) of arrival. [0016] Cargo data include, but are not limited to, type of cargo (e.g., crude oil), subtype of cargo (e.g., grade of crude oil), amount of cargo in a storage facility, amount of cargo loaded on a vessel, broker data on charter fixtures, bills of lading, cargo manifests, certificates of origin, certificates of quality and quantity, master's receipt of samples, US Customs data, customs data from other countries, and tariff data. [0018] Market data include, but are not limited to, commodity prices, spot market prices, futures prices, options prices, information on swaps, information on derivatives, supply or expected supply of certain commodities, demand or expected demand of certain commodities, information from exchanges (e.g., NYMEX), information from over-the-counter (OTC) trades, chartering rates, freight rates, economic data, economic trends, world trade data, export data, import data, security risks, market intelligence, market news, and market updates. Economic, trade, export, and import data are available at the local, state, national, regional, and/or international levels, and from public sources (e.g., official statistics) and/or private sources (e.g., data services provided by private companies, such as Bloomberg, IHS Global Insight, etc)). 

As per claim 3, Borgerson teaches: a first set of code executable by the server to automatically access a first set of information relating to a first set of transportation vehicle locations associated with a first transportation vehicle at a first time and associated with a first journey, the first journey being in the present and not a previously completed journey, and to update corresponding transportation vehicle profile from the set of transportation vehicle profiles stored in the supply chain database based on the first set of information; and ([0022] An illustrative embodiment of a global strategic picture can be thought of as a dynamic "data cube" with three axes--X-axis, Y-axis, and Z-axis--producing useful combinations of data moving through time. The X-axis of the data cube includes vessel, port, cargo, and other data from existing sources. These data may come from existing sources such as the Lloyd's Register, Lloyd's MIU, Clarksons and Q88 databases. The Y-axis of the data cube includes ship location data. These data will come from satellite sources, such as ORBCOMM and COM DEV, and other land-based sources, such as AISLive. In this example, the Z-axis of the data cube represents time. [0025] One primary data source for ship geospatial information according to illustrative embodiments of the invention includes satellite reception of AIS transmissions from individual ships. ORBCOMM has installed AIS receivers on their newest constellation of low earth orbiting satellites. COM DEV has an existing AIS satellite. Additional AIS satellites are likely to be available soon. As presently configured, AIS data provides a vessel-specific IMO number, a vessel-specific MMSI number, a vessel call sign, and dynamic information from the ship's navigation systems including current latitude/longitude position, course, speed, destination, estimated time of arrival, previous ports of call, and navigational status (e.g., anchored). [0061] Record the time history of this aggregated picture (likely loaded status, latitude/longitude information from AIS data, cargo capacity, and likely amount of crude oil on board)).
a second set of code executable by the server to automatically access a second set of information relating to a second set of transportation vehicle locations associated with the first transportation vehicle at a second time and associated with the first journey, and to update the corresponding transportation vehicle profile from the set of transportation vehicle profiles based on the second set of information ([0088] In addition to providing freight traders with data on the supply and location of currently empty merchant vessels, analytics can be used to assess when a likely loaded ("laden") vessel would be able to reach a discharge port, unload its cargo, and return to a certain port or ocean basin in X days (based on average speed and historic routes of individual vessels). These data on individual likely loaded vessels could be aggregated to give a picture of the future supply of empty merchant vessels. [0126] The database is extensible to additional fleets and vessels, and to more data sources in the future (e.g., adding Lloyd's MIU and Q88 vessel data to the Clarksons and Lloyd's Register--Fairplay vessel data). The database is designed to allow for a time history of the various data combinations, providing the Z-axis in the data cube. [0128] In addition to reporting current course and speed, the average course and average speed of each type of vessel (e.g., crude oil tankers) is calculated over X number of hours, as well as the average speed of the entire fleet for each type of vessel (e.g., crude oil tankers) over X number of hours. The average speed of the entire fleet for each vessel type (e.g., crude oil tankers) is disaggregated into the average speed of subsets of that fleet, such as (i) fully loaded vessels, (ii) empty vessels, and (iii) partially loaded vessels (e.g., 60% loaded). The average speed of the entire fleet for each vessel type (e.g., crude oil tankers), and its subsets (e.g., loaded crude oil tankers) is also disaggregated geographically by port(s), country or countries, ocean basin(s), port pairs, country pairs, ocean basin pairs, sea route(s), and key transit points. For example, the example embodiment can calculate the average speed of loaded crude oil tankers that departed ports in Saudi Arabia, the average speed of loaded crude oil tankers in the Indian Ocean, or the average speed of loaded crude oil tankers that transited the Suez Canal).

As per claim 4, Borgerson teaches: a third set of code executable by the server to automatically access a third set of information relating the set of transportation vehicles, the third set of information being related to a set of unique transportation vehicle identifiers, and to update the corresponding transportation vehicle profile from the set of transportation vehicle profiles based on the third set of information ([0028] A particular embodiment of the invention which combines various data sources is described with reference to FIG. 3. Location data such as AIS data 301, Inmarsat C data 302, GPS or ship transponder data 303, LRIT data 304, and air traffic control data 316 is communicated to a first database 305. Location data takes the form of latitude/longitude data, which is linked to a specific vessel using a unique vessel identifier, such as MMSI number or IMO number. [0051] Particular note is made of data comprising unique vessel identifiers, such as MMSI numbers and IMO numbers, to integrate (i) vessel location data from satellite-based and land-based AIS networks, (ii) vessel data, (iii) loaded/empty status, cargo type, and amount of cargo from previous ports of call, and (iv) cargo, weather, market, and other data from brokers, charterers, shipowners, cargo manifests, bills of lading, and market intelligence. These data are then usefully aggregated worldwide and categorized by vessel type, likely cargo type, and likely loaded/empty status to show all cargo in transit for a certain cargo type, such as crude oil, but without providing individual vessel names or other vessel-specific data to end-users. Similarly, this data aggregation and categorization can show all available tonnage for a certain vessel type, such as crude oil tankers, but without providing individual vessel names or other vessel-specific data to end-users).

As per claim 5, Borgerson teaches: a fourth set of code executable by the server to automatically access a fourth set of information relating to the set of transportation vehicles, the fourth set of information including a set of actual transaction data associated with a set of cargo types actually present on and being transported by the set of transportation vehicles during a first journey, the set of actual transaction data comprising data from at least one of the group consisting of: tender data; fixture data; and port inspection data ([0014] Vessel data include, but are not limited to, as IMO number, MMSI number, vessel name, vessel type, tonnage, cargo type(s), cargo capacity, draft, age, owner, operator, charterer, length of charter, mechanical history, inspection history, certifications, previous ports of call, departure time, loaded/empty status, expected port(s) of call, and estimated time(s) of arrival. [0016] Cargo data include, but are not limited to, type of cargo (e.g., crude oil), subtype of cargo (e.g., grade of crude oil), amount of cargo in a storage facility, amount of cargo loaded on a vessel, broker data on charter fixtures, bills of lading, cargo manifests, certificates of origin, certificates of quality and quantity, master's receipt of samples, US Customs data, customs data from other countries, and tariff data. [0018] Market data include, but are not limited to, commodity prices, spot market prices, futures prices, options prices, information on swaps, information on derivatives, supply or expected supply of certain commodities, demand or expected demand of certain commodities, information from exchanges (e.g., NYMEX), information from over-the-counter (OTC) trades, chartering rates, freight rates, economic data, economic trends, world trade data, export data, import data, security risks, market intelligence, market news, and market updates. Economic, trade, export, and import data are available at the local, state, national, regional, and/or international levels, and from public sources (e.g., official statistics) and/or private sources (e.g., data services provided by private companies, such as Bloomberg, IHS Global Insight, etc.)).

As per claim 6, Borgerson teaches: a fifth set of code executable by the server to automatically access a fifth set of information not relating to the set of transportation vehicles; ((Borgerson [Abstract] at least one other data set, such as vessel, port, cargo, weather, or market data. Ship positions are integrated with other data, such as vessel, port, cargo, weather, and market information, to create a global strategic picture of commodity flows. [0004] A large number of variables that affect the global flow of commodities are not accounted for by present maritime data providers in a manner that allows interested parties to receive accurate updates regarding projected arrival times for vessels and their cargos. For example, weather, political unrest, piracy, and even commodity pricing can cause vessels to alter course and speed. Further, data that incorporates these variables for accurately predicting worldwide flow of certain commodities involving virtually all shipping of those commodities around the world is not presently accessible to the interested parties such as traders of the subject commodities or economists interested in global economic trends. [0017] Weather data include, but are not limited to, weather reports, weather forecasts, and information on hurricanes, typhoons, tropical storms, tsunamis, and other severe weather events. [0018] Market data include, but are not limited to, commodity prices, spot market prices, futures prices, options prices, information on swaps, information on derivatives, supply or expected supply of certain commodities, demand or expected demand of certain commodities, information from exchanges (e.g., NYMEX), information from over-the-counter (OTC) trades, chartering rates, freight rates, economic data, economic trends, world trade data, export data, import data, security risks, market intelligence, market news, and market updates. Economic, trade, export, and import data are available at the local, state, national, regional, and/or international levels, and from public sources (e.g., official statistics) and/or private sources (e.g., data services provided by private companies, such as Bloomberg, IHS Global Insight, etc.). [Claim 5] 5. The system of claim 1, further comprising: a weather database in communication with said data center, wherein said data center is further adapted to combine weather information received from said weather database with said vessel position information and said ship database to generate said global strategic picture).
a sixth set of code executable by the server to automatically forecast a set of tasks relating to the set of transportation vehicles and the set of cargo types, the set of tasks corresponding with the set of transportation vehicles, the set of tasks being based at least in part upon the first set of information, the second set of information, the third set of information, and the fourth set of information;  (Borgerson [0020] The illustrative embodiment of FIG. 1 includes a system 100 for providing global shipping and cargo information. The system 100 includes at least one vessel 102 having a position reporting device and at least one satellite 104 receiving vessel position information from the position reporting device or at least one land-based receiver 103 receiving vessel position information from the position report device. The system also includes at least one data center 106 receiving the vessel position information from the satellite 104 via a communication system 108 or receiving the vessel position information from the land-based receiver 103. The data center 106 combines the position information with at least one ship information database 110 and at least one ancillary database (e.g., port, cargo, weather, and market data) 109 to generate a global strategic picture 112 of the global shipping and cargo information. The system also includes a user computing device 114 in communication with the data center 106. The user computing device 114 receives the global strategic picture 112 from the data center.  [0075] Embodiments of the invention use rules-based logic, Bayesian logic, neural networks, learning algorithms, or other mathematical methods to impute the possible destination ports of a vessel by using vessel location, course, and speed, and by filtering possible destination ports by cargo type, vessel type, or loaded/empty status. For example, if a crude oil tanker is located in the North Atlantic, rules-based logic, Bayesian logic, neural networks, learning algorithms, or other mathematical methods can filter crude oil import terminals out of all the ports in the North Atlantic, calculate distances to each possible destination import terminal, and integrate relevant historical information (e.g., number of times the said crude oil tanker has called at each of the possible destination import terminals) to impute the likely destination import terminal. Rules-based logic, Bayesian logic, neural networks, learning algorithms, or other mathematical methods can also sort the possible destination ports according to the estimated probability of the individual vessel or cargo movement calling at each possible destination port; forecast/predict vessel destination stop at a port (task). [0088] In addition to providing freight traders with data on the supply and location of currently empty merchant vessels, analytics can be used to assess when a likely loaded ("laden") vessel would be able to reach a discharge port, unload its cargo, and return to a certain port or ocean basin in X days (based on average speed and historic routes of individual vessels). These data on individual likely loaded vessels could be aggregated to give a picture of the future supply of empty merchant vessels. For example, if a freight trader wants to trade on the availability of VLCC oil tankers in the Port of Jeddah, Saudi Arabia in 30 days, one can calculate which likely loaded merchant vessels could discharge their cargo in ports such as the Port of Rotterdam and, based on their average speed, could reach the Port of Jeddah within 30 days. Using filters, freight traders can sort such vessels using categories, such as vessel type, vessel tonnage, vessel cargo capacity, and vessel age.)
to store the set of financial information in the memory; and ([0020] … The system also includes at least one data center 106 receiving the vessel position information from the satellite 104 via a communication system 108 or receiving the vessel position information from the land-based receiver 103. The data center 106 combines the position information with at least one ship information database 110 and at least one ancillary database (e.g., port, cargo, weather, and market data) 109 to generate a global strategic picture 112 of the global shipping and cargo information)
an output adapted to transmit a signal associated with the generated set of financial information ([0100] Other customized alerts deal with aggregated cargo in vessels. Embodiments of the invention allow users to select a cargo type of interest, such as crude oil, and then create customized alerts for that cargo type. Examples of customized alerts for crude oil include: when X million barrels of crude oil enters the Mediterranean Sea, when X million barrels of crude oil is within Y days sailing time for a user-defined port or set of ports, or when X million barrels of crude oil is exported from a user-defined port or set of ports over Z time period).
a seventh set of code executable by the server to automatically, based upon the set of tasks and the fifth set of information, generate a set of financial information relating to the set of cargo types; however, Borgerson does teach 1) forecasting a set of tasks relating to the set of transportation vehicles and cargo types (Borgerson [0020][0075][0080][0088]) as well as 2) generating a set of financial information relating to a set of cargo types based upon a set of tasks and a fifth set of information not related to the set of transportation vehicles (Borgerson [Abstract] global strategic picture may then be generated by combining (i) ship movements gathered by satellite and other sources, with (ii) vessel, port, cargo, weather, market, and other data from existing sources; generates global strategic picture (financial information) regarding a commodity based on ship movements (tasks) and weather/market data (fifth set of information). [0003] At present, only certain amounts of discrete information regarding the global flow of various commodities is available in real-time or near real-time. Real-time or near real-time information is of particular interest to commercial traders, economists, and others; global picture is financial information since it is of interest for financial users (commercial traders, economists). [0007] The global strategic picture provides detailed commodity flow information to interested parties such as commodities traders, freight traders, brokers, financial specialists, industry analysts, economists, supply chain managers, insurers, international financial markets, and governments. A global strategic picture is generated by combining (i) ship movements gathered by satellite and other sources, with (ii) vessel, port, cargo, weather, market, and other data from existing sources; provides global strategic picture which provides commodity flow information (financial information). [0023] The time history of ship movements and cargo information (including likely cargo information) is useful to create a record of commodity flows, allowing for statistical trend analysis. This is a useful contribution in part because one can study global commodity movements in hindsight, using data that is global in scope and comprehensiveness. This will contribute to all kinds of analyses, including how temperature swings, changes in economic conditions, changes in world trade, and geopolitical events affect the production, transportation, and importation of commodities, such as crude oil. This trend analysis will afford new insights into how global economies interact with each other as well as market intelligence into how economies will respond to shocks, disruptions, or other pressures in contrast to past observed global commodity movements. [0027] Other data sets that can be incorporated with ship location information according to various embodiments of the invention include, but are not limited to, vessel, port, cargo, weather, and market data. Data can be aggregated for each combination of commodity type, ports of call, and ship type. [0031] Embodiments of the invention provide a real-time, as well as historical, global picture of world trade patterns and trends. This will provide data on local, state, national, regional, and international exports and imports in advance of available public sources (e.g., the release of official statistics) and/or private sources. This will be particularly valuable to economists, industry analysts, and equity researchers who specialize in understanding and predicting global economic trends and world trade patterns ahead of the market. For example, this will provide an early indication of which countries are experiencing significant increases or decreases in export and/or import volumes; financial information. [0101] Embodiments of the invention allow users to create alerts of a supply disruption or anomaly of a user-defined commodity or cargo type (e.g., crude oil), or a user-defined set of commodities or cargo types. Such alerts can be selected from a pre-defined list of shocks or created with a user-defined set of parameters. Examples of alerts for crude oil include: when X million barrels of crude oil has been diverted or delayed by severe weather, when X million barrels of crude oil has been diverted or delayed by piracy or a terrorist attack, when X million barrels of crude oil has been diverted or delayed by a navigational hazard or obstruction in a key transit point (e.g., the Suez Canal)).


As per claim 7, Borgerson teaches: wherein the fifth set of information comprises weather information, news information, and financial markets information ([0012] An illustrative embodiment of the present invention is described with reference to FIG. 1, in which a global strategic picture is generated by combining (i) ship movements gathered by satellite and other sources, with (ii) vessel, port, cargo, weather, market, and other data from existing sources and (iii) a time history of these data sets. [0018] Market data include, but are not limited to, commodity prices, spot market prices, futures prices, options prices, information on swaps, information on derivatives, supply or expected supply of certain commodities, demand or expected demand of certain commodities, information from exchanges (e.g., NYMEX), information from over-the-counter (OTC) trades, chartering rates, freight rates, economic data, economic trends, world trade data, export data, import data, security risks, market intelligence, market news, and market updates. Economic, trade, export, and import data are available at the local, state, national, regional, and/or international levels, and from public sources (e.g., official statistics) and/or private sources (e.g., data services provided by private companies, such as Bloomberg, IHS Global Insight, etc.)).

As per claim 8, Borgerson teaches: wherein the set of cargo records comprises at least one commodity from the group consisting of: commodity related to a commodity index or basket (ETFs (GCC, GSG, DBC, UCD, DBA) and ETNs (UCI, GSC, DJP, GSP, DYY, DEE, UAG, JJA, RJA)); commodity identified by a Harmonized System code or other identifier of a suitable detailed scheme for commodity classification; energy commodity; agriculture commodity; 5Attorney Docket No. 113027.000081US2Application No.: 15/207,464metals commodity; cocoa (NIB); coffee (JO); cotton (BAL); sugar (SGG); livestock (UBC, COW); grains (JJG, GRU); biofuels (FUE); food (FUD); Oil (simple long - USO, USL, OIL, DBO, OLO; leveraged long - UCO; short - SZO, DNO; and double short - DTO, SCO; simple long ETF for heating oil (UHN) and gasoline (UGA)); natural gas (ETF (UNL, UNG); ETN (GAZ)); energy commodity; unrefined oil; coal; emissions; power; metals; gold (simple long (GLD, IAU, SGOL, DGL, UBG), leveraged long (DGP, UGL), short (DGZ) and double short (DZZ, GLL)); silver (simple long (SLV, SIVR, DBS, USFV), leveraged long (AGQ) and double short (ZSL)); platinum (simple long (PPLT, PTM, PGM) and short (PTD)); tungsten; and palladium (simple long (PALL)) ([0014] Vessel data include, but are not limited to, as IMO number, MMSI number, vessel name, vessel type, tonnage, cargo type(s), cargo capacity, draft, age, owner, operator, charterer, length of charter, mechanical history, inspection history, certifications, previous ports of call, departure time, loaded/empty status, expected port(s) of call, and estimated time(s) of arrival. [0035] … commodities, such as crude oil, natural gas, refined petroleum products, aluminum, copper, iron ore, lumber, etc.).

means to determine likely vessel loaded/empty status, likely cargo type and subtype, and likely amount of cargo with rules-based logic. [0036] Embodiments of the invention use rules-based logic, Bayesian logic, neural networks, learning algorithms, or other mathematical methods to integrate (i) data on vessel location for many or substantially all vessels in the world fleet, and (ii) data on vessel type, vessel cargo capacity, cargo type, and vessel tonnage with (iii) likely loaded/empty status and likely amount of loaded/offloaded cargo, to create a global strategic picture of commodity movements).

As per claim 10, Borgerson teaches: wherein the prediction of one or both of a price or an amount includes at least one from the group consisting of: global price; local price; directional price; trend; cargo volume or quantity; cargo grade; market price spread; historical pricing data; historical tender data; and historical fixture data (Borgerson [0021] means to determine likely vessel loaded/empty status, likely cargo type and subtype, and likely amount of cargo with rules-based logic. [0036] Embodiments of the invention use rules-based logic, Bayesian logic, neural networks, learning algorithms, or other mathematical methods to integrate (i) data on vessel location for many or substantially all vessels in the world fleet, and (ii) data on vessel type, vessel cargo capacity, cargo type, and vessel tonnage with (iii) likely loaded/empty status and likely amount of loaded/offloaded cargo, to create a global strategic picture of commodity movements).

As per claim 11, Borgerson further teaches: wherein the sixth set of code comprises code when executed by the server is adapted to infer a future supply of a cargo type ([0024] …Users can generate value-added outputs such as the average speed of the crude oil tanker or LNG (liquefied natural gas) carrier fleet, how weather affects macro-ship movements, the physical location of all crude oil tankers or LNG carriers vis-a-vis spot markets, a macro-picture of port congestion, and market intelligence on time spreads between futures contracts for different months, value spreads between futures contracts for different grades of crude oil, OPEC exports of crude oil, non-OECD imports of crude oil, edge on EIA and OECD official statistics, and early notice on supply shocks or diversions of tankers between markets. [0134] In another example interface, the entire world fleet for a commodity is represented in terms of volume of global supply and expected time to reach port. For example, from port of Houston, the short term supply picture for crude oil would be displayed as: [0135] 35M barrels/1 day, 13 hours, 32 minutes [0136] 125M barrels/3 days, 5 hours, 18 minutes [0137] 64M barrels/8 days, 8 hours, 52 minutes The time to destination would be updated based on recalculations of the route, average speed, and imputed destination of the ships as they come in).

As per claim 12, Borgerson further teaches: wherein the seventh set of code executable by the server to automatically generate the set of financial information further comprises code adapted to generate a structured dataset containing global commodity flows from tender to confirmed transaction of a quantity of a cargo type at a commercial value between a supplier entity and consumer entity (Borgerson [0023] The time history of ship movements and cargo information (including likely cargo information) is useful to create a record of commodity flows, allowing for statistical trend analysis. This is a useful contribution in part because one can study global commodity movements in hindsight, using data that is global in scope and comprehensiveness. This will contribute to all kinds of analyses, including how temperature swings, changes in economic conditions, changes in world trade, and geopolitical events affect the production, transportation, and importation of commodities, such as crude oil. [0053] For example, an embodiment of the invention uses MMSI numbers to create a global picture of crude oil flows carried by likely "loaded" crude oil tankers. This involves using MMSI numbers to integrate (i) vessel latitude/longitude data for crude oil tankers received from satellite-based and land-based AIS networks, (ii) cargo capacity and vessel tonnage data for crude oil tankers from several sources, including Lloyd's Register--Fairplay, Lloyd's MIU, Clarksons, and Q88, (iii) loaded/empty status for crude oil tankers based on previous ports of call, crude oil grade data based on last crude oil export terminal, and amount of crude oil cargo based on time spent at last crude export or import terminal, and (iv) cargo, weather, market, and other crude oil data from brokers, charterers, shipowners, cargo manifests, bills of lading, and market intelligence. [0018] Market data include, but are not limited to, commodity prices, spot market prices, futures prices, options prices, information on swaps, information on derivatives, supply or expected supply of certain commodities, demand or expected demand of certain commodities, information from exchanges (e.g., NYMEX), information from over-the-counter (OTC) trades, chartering rates, freight rates, economic data, economic trends, world trade data, export data, import data, security risks, market intelligence, market news, and market updates. Economic, trade, export, and import data are available at the local, state, national, regional, and/or international levels, and from public sources (e.g., official statistics) and/or private sources (e.g., data services provided by private companies, such as Bloomberg, IHS Global Insight, etc.) [0028] …cargo manifest data, bills of lading data, commodity prices, air traffic control data and other port data is also communicated to the first database 305. The first database is scrubbed for data consistency and errors. Field formats are checked, standardized and de-duplicated. The first database is then processed into hourly and daily logs. Rules-based logic determines likely "empty" or "full" status of each vessel, and matches likely cargo data to each vessel. A global strategic picture (GSP) processor 308 combines data from the first database 305 with user defined data 307 such as commodity type information, route information, and region information to create a customized global strategic picture (GSP). [0029] Embodiments of the invention provide commodity prices at various markets around the world. For example, LNG is currently traded in four markets: North American, European, NE Asian, and SE Asia. This invention will provide current spot market prices and futures market prices for a variety of commodities in various markets around the world. This supplements the global strategic picture of commodity movements).

As per claim 13, Borgerson teaches: wherein the set of transportation vehicle records includes a set of unique transportation vehicle identifiers comprising at least one identifier from the group 6Attorney Docket No. 113027.000081US2Application No.: 15/207,464consisting of: IMO number; internal assigned vehicle identifier; external assigned vehicle identifier; government assigned vehicle identifier; and international body assigned vehicle identifier; and wherein the system further comprises code when executable by the server to associate a set of two or more transportation vehicle identifiers with a single common transportation vehicle ([0013] Attention is drawn to the terms "ship location data," "vessel data," "cargo data," "port data," "weather data," and "market data." Ship location data include, but are not limited to, International Maritime Organization (IMO) number, Maritime Mobile Service Identity (MMSI) number, vessel name, current latitude/longitude, heading, course, speed, and navigational status (e.g., anchored, underway). [0051] …Particular note is made of data comprising unique vessel identifiers, such as MMSI numbers and IMO numbers, to integrate (i) vessel location data from satellite-based and land-based AIS networks, (ii) vessel data, (iii) loaded/empty status, cargo type, and amount of cargo from previous ports of call, and (iv) cargo, weather, market, and other data from brokers, charterers, ship owners, cargo manifests, bills of lading, and market intelligence).

As per claim 14, Borgerson teaches: wherein each task in the set of tasks comprises a set of data, the set of data including at least one from the group consisting of: vehicle identification; vehicle location data; vehicle destination data; load or cargo origin data; cargo discharge or destination data; related tender; issuer data; awardee data; fixture data; charterer data; buyer data; seller data; price data; tax data; port or other fees data; cargo type; cargo grade; cargo volume or quantity; load date; customs import/export declaration data; vehicle manifest data; vehicle certification data; and arrival date ((Borgerson [0075] Embodiments of the invention use rules-based logic, Bayesian logic, neural networks, learning algorithms, or other mathematical methods to impute the possible destination ports of a vessel by using vessel location, course, and speed, and by filtering possible destination ports by cargo type, vessel type, or loaded/empty status. For example, if a crude oil tanker is located in the North Atlantic, rules-based logic, Bayesian logic, neural networks, learning algorithms, or other mathematical methods can filter crude oil import terminals out of all the ports in the North Atlantic, calculate distances to each possible destination import terminal, and integrate relevant historical information (e.g., number of times the said crude oil tanker has called at each of the possible destination import terminals) to impute the likely destination import terminal. Rules-based logic, Bayesian logic, neural networks, learning algorithms, or other mathematical methods can also sort the possible destination ports according to the estimated probability of the individual vessel or cargo movement calling at each possible destination port; forecast/predict vessel destination stop at a port (task)).

As per claim 15, Borgerson teaches: a set of code executable by the server to automatically aggregate a plurality of sets of financial information and generate a set of aggregated financial information; (Borgerson [0021] means to determine likely vessel loaded/empty status, likely cargo type and subtype, and likely amount of cargo with rules-based logic (e.g., particular ports are points of transfer for specific cargo, time a ship is located at a port of call as an indicator of whether there was time to fully or partially load a ship), means to aggregate individual vessel data into categories such as vessel type, cargo capacity, and loaded/empty status, means to categorize global cargo flows by commodity type and subtypes, such as individual grades of crude oil [0056] Integrate the cargo capacity of each "loaded" crude oil tanker (unique MMSI#) from the cargo capacity data from sources such as Lloyd's Register--Fairplay, Lloyd's MIU, Clarksons, and Q88. This involves matching likely "loaded" status with cargo capacity for each crude oil tanker (same unique MMSI#). [0057] Use rules-based logic, Bayesian logic, neural networks, learning algorithms, or other mathematical methods to determine the likely amount of crude oil loaded/offloaded on each "loaded" crude oil tanker (unique MMSI#) by combining time spent at a certain crude oil export/import terminal with the likely load/offload rate of crude oil at that export/import terminal [0061] Record the time history of this aggregated picture (likely loaded status, latitude/longitude information from AIS data, cargo capacity, and likely amount of crude oil on board). [0062] Provide end-users with a global picture of crude oil flows, including a time history, without disclosing individual vessel names or other vessel-specific data; aggregated amount-of-commodity/cargo information).
wherein each of the plurality of sets of financial information relates to a commodity flow and the set of aggregated financial information relates to a combined commodity flow representation; and (Borgerson [0048] For example, a rules-based logic allows a useful determination of aggregate crude oil exports from export terminals located within Organization of Petroleum Exporting Countries (OPEC) countries over a preceding two months, and can include quantitative data on deliveries to destination import terminals; commodity flow (export) for terminals within OPEC are aggregated to provide a combined commodity flow. For example, a rules-based logic allows a useful determination of aggregate crude oil imports into import terminals located within India and China over the last two months, and trace the historical track of those crude oil shipments to their origin export terminals. [0051] Particular note is made of data comprising unique vessel identifiers, such as MMSI numbers and IMO numbers, to integrate (i) vessel location data from satellite-based and land-based AIS networks, (ii) vessel data, (iii) loaded/empty status, cargo type, and amount of cargo from previous ports of call, and (iv) cargo, weather, market, and other data from brokers, charterers, shipowners, cargo manifests, bills of lading, and market intelligence. These data are then usefully aggregated worldwide and categorized by vessel type, likely cargo type, and likely loaded/empty status to show all cargo in transit for a certain cargo type, such as crude oil. [0201] Crude oil exported/imported over last 24 hours, 72 hours, 7 days, 15 days, 30 days, 90 days, year These port data can also be aggregated and organized on the country level, the regional level, or according to a user-defined set of ports).
wherein each commodity flow represents an import or export of a commodity in a defined location or geographic region and the combined commodity flow represents an aggregate expression of the collective import and export related to the commodity in the defined location or geographic region (Borgerson [0020] The data center 106 combines the position information with at least one ship information database 110 and at least one ancillary database (e.g., port, cargo, weather, and market data) 109 to generate a global strategic picture 112 of the global shipping and cargo information. The system also includes a user computing device 114 in communication with the data center 106. The user computing device 114 receives the global strategic picture 112 from the data center. [0031] Embodiments of the invention provide a real-time, as well as historical, global picture of world trade patterns and trends. This will provide data on local, state, national, regional, and international exports and imports in advance of available public sources (e.g., the release of official statistics) and/or private sources. This will be particularly valuable to economists, industry analysts, and equity researchers who specialize in understanding and predicting global economic trends and world trade patterns ahead of the market. For example, this will provide an early indication of which countries are experiencing significant increases or decreases in export and/or import volumes. [0057] Bayesian logic, neural networks, learning algorithms, or other mathematical methods to determine the likely amount of crude oil loaded/offloaded on each "loaded" crude oil tanker (unique MMSI#) by combining time spent at a certain crude oil export/import terminal with the likely load/offload rate of crude oil at that export/import terminal. [0078] Port(s): Sorting by port provides users with export/import information for an individual port or a set of ports. [0079] Country or countries: Sorting by country provides users with export/import information for an individual country or a set of countries. For example, commodity traders can determine the aggregate oil exports from members of the Organization of Petroleum Exporting Countries. Similarly, for example, one can determine the aggregate oil imports to a user-defined set of countries, such as India, China, and South Korea. [0201] Crude oil exported/imported over last 24 hours, 72 hours, 7 days, 15 days, 30 days, 90 days, year These port data can also be aggregated and organized on the country level, the regional level, or according to a user-defined set of ports. [0207] The aggregated crude oil tanker tonnage moving between export and import facilities. These port pair data could also be aggregated and organized on the country level, which would provide users with the amount of cargo or vessel tonnage flow between two or more countries, the regional level, or between a user-defined set of ports).

As per claim 16, Borgerson teaches: a set of code executable by the server to automatically maintain in a database the set of transportation vehicle profiles, each profile comprising a set of A particular embodiment of the invention which combines various data sources is described with reference to FIG. 3. Location data such as AIS data 301, Inmarsat C data 302, GPS or ship transponder data 303, LRIT data 304, and air traffic control data 316 is communicated to a first database 305. Location data takes the form of latitude/longitude data, which is linked to a specific vessel using a unique vessel identifier, such as MMSI number or IMO number. Vessel data, cargo data, and port data 306 such as Lloyd's Register--Fairplay ship information, Lloyd's MIU ship information, Clarksons ship information, Q88 and Baltic99 ship information, port and terminal data (e.g., location, cargo types, cargo load/offload rates), cargo manifest data, bills of lading data, commodity prices, air traffic control data and other port data is also communicated to the first database 305. The first database is scrubbed for data consistency and errors. Field formats are checked, standardized and de-duplicated. The first database is then processed into hourly and daily logs. Rules-based logic determines likely "empty" or "full" status of each vessel, and matches likely cargo data to each vessel. A global strategic picture (GSP) processor 308 combines data from the first database 305 with user defined data 307 such as commodity type information, route information, and region information to create a customized global strategic picture (GSP)). 

As per claim 17, Borgerson teaches: a set of code executable by the server to automatically generate a user interface comprising a graphical depiction relating to a set of locations relating In an example of a geospatial interface according to the invention, "loaded" and "empty" merchant vessels are color-coded triangles that point in the direction that the vessels are sailing (e.g., loaded vessels are green triangles, while empty vessels are white triangles). Different vessel types, such as crude oil tankers, can have different colors or symbols. It is to be appreciated that data presentation, including presentation by graphical user interface, is a rapidly developing area. The foregoing example is presented as a non-limiting illustrative example, and new data aggregation and presentation tools are being constantly made available; location of vessels.  [0132] The "X days from Y port information" can be geographically displayed with lines emanating from the ships on the screen to potential ports of call with estimated time of arrival calculated from average speed over the last Z hours, for example. For certain types of vessels, such as crude oil tankers, vessel type can be combined with port type to limit the number of potential ports of call. For example, a crude oil tanker in the North Atlantic would only have lines connecting to crude oil import facilities in North America and Europe; data related to port-of-calls (tasks)).

As per claim 18, Borgerson teaches: a set of code executable by the server to automatically generate a set of risk information comprising data representing at least one from the group consisting of: financial risk; legal risk; operational risk; markets risk; commodities shortage; commodities excess; political risk; weather risk; and sanctions risk (Borgerson [0024] Users can generate value-added outputs such as the average speed of the crude oil tanker or LNG (liquefied natural gas) carrier fleet, how weather affects macro-ship movements; weather risk information. [0101] Embodiments of the invention allow users to create alerts of a supply disruption or anomaly of a user-defined commodity or cargo type (e.g., crude oil), or a user-defined set of commodities or cargo types. Such alerts can be selected from a pre-defined list of shocks or created with a user-defined set of parameters. Examples of alerts for crude oil include: when X million barrels of crude oil has been diverted or delayed by severe weather, when X million barrels of crude oil has been diverted or delayed by piracy or a terrorist attack, when X million barrels of crude oil has been diverted or delayed by a navigational hazard or obstruction in a key transit point (e.g., the Suez Canal), when X million barrels of crude oil has been diverted or delayed by a mechanical problem at a crude export terminal, or when X million barrels of crude oil has been diverted or delayed by a mechanical problem at a crude import terminal; generate alerts related to navigational hazards and mechanical problems which are examples of operational risks).

As per claim 19, Borgerson teaches: wherein the first and second sets of information are obtained from one or more sources of a group consisting of: PIERS data; IMO data; exactEarth data; GPS data; FOIA-derived data; news; database of tender data; database of fixture data; financial information; legal information; regulatory information; and event streams (Borgerson [0013] Attention is drawn to the terms "ship location data," "vessel data," "cargo data," "port data," "weather data," and "market data." Ship location data include, but are not limited to, International Maritime Organization (IMO) number, Maritime Mobile Service Identity (MMSI) number, vessel name, current latitude/longitude, heading, course, speed, and navigational status (e.g., anchored, underway). Ship location data may be gathered by satellite-based Automatic Identification System (AIS) receivers, land-based AIS receivers, ship-based AIS receivers, Inmarsat-C GMDSS positions, Global Positioning System (GPS) positions, Long Range Identification and Tracking (LRIT) systems, ship-based weather reporting, object-oriented analysis of high-resolution satellite images, ship location self-reporting, radar, other ship-based receivers, and market intelligence on vessel movements (e.g., oil tanker sightings by port agents), as well as methods hereafter invented; IMO data, GPS data. [0018] Market data include, but are not limited to, commodity prices, spot market prices, futures prices, options prices, information on swaps, information on derivatives, supply or expected supply of certain commodities, demand or expected demand of certain commodities, information from exchanges (e.g., NYMEX), information from over-the-counter (OTC) trades, chartering rates, freight rates, economic data, economic trends, world trade data, export data, import data, security risks, market intelligence, market news, and market updates. Economic, trade, export, and import data are available at the local, state, national, regional, and/or international levels, and from public sources (e.g., official statistics) and/or private sources (e.g., data services provided by private companies, such as Bloomberg, IHS Global Insight, etc.) ; news, financial information).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0215948 (Borgerson); in view of US 2009/0024511 (Fife); in view of US 2009/0248465 (Reece); in view of US 6349290 (Horowitz); in view of US 2005/0119923 (Ladonnikov). 

As per claim 20, although not explicitly taught by Borgerson, Ladonnikov teaches: a set of code executable by the server to automatically analyze a set of linguistic characteristics derived from electronic documents from the set of information sources and to identify a set of risks by using a risk-identification- algorithm; and ((Ladonnikov [0022] In accordance with the present invention, a set of publications related to a financial measure and published during a characteristic period in which the financial measure exhibits a value movement is analyzed to identify linguistic characteristics and their values in the set of publications. A mathematical model is created based on the linguistic characteristics to compute a forecast for the value movement based on values of the linguistic characteristics).

Although not explicitly taught by Borgerson, Horowitz teaches: wherein the risk-identification-algorithm is based at least in part on one or more of a group consisting of a set of terms statistically associated with risk; a temporal factor; a set of customized criteria, including one or more of industry criterion, geographic criterion, supply/demand criterion, monetary criterion, weather criterion, and political criterion (Col 22 ln 11-13 determining a risk level of the advice 3 based on the customer's financial profile 94…; monetary criteria. Col 24 ln 1-8 The alert engine is a current term for artificial intelligence. In reality, this object parses financial news and alerts customers if the news affects the customers' financial welfare. This is a task of matching the alert symbol on the press release with the customer's portfolio. The intelligence comes from the software that realizes, for example, that El-Nino will trigger price changes on the future crop contracts in the customer's portfolio; industry criteria (crop contracts)).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Borgerson with the aforementioned teachings of Horowitz with the motivation of alerting users of potential risks.  Further, one of ordinary skill in the art would have recognized that applying the teachings of Horowitz to the system of Borgerson would have .

Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. 
Applicant argues that the art of record does not disclose the flow being directly between the supplier-type business entity to the consumer-type business entity, and wherein the two or more business entities are directly involved in supplying and/or receiving the commodity.
Examiner respectfully disagrees. Given the broadest reasonable interpretation, Examiner maintains that the country pairs disclosed by Borgerson are business entities which act as suppliers and consumers of commodities ([0077] Embodiments of the invention allow ship location data, vessel data, port data, cargo data, and other data (such as weather and market information) to be sorted geographically by port(s), country or countries, ocean basin(s), port pairs, country pairs [0079] Country or countries: Sorting by country provides users with export/import information for an individual country or a set of countries. For example, commodity traders can determine the aggregate oil exports from members of the Organization of Petroleum Exporting Countries. Similarly, for example, one can determine the aggregate oil imports to a user-defined set of countries, such as India, China, and South Korea [0080] Ocean basin(s): The geographic areas of certain ocean basins, such as the Baltic Sea, the Mediterranean, the Arabian Gulf, the North Atlantic, the North Pacific, and the Indian Ocean are defined. This would allow users to assess vessel/cargo flows within an ocean basin or set of ocean basins (e.g., within the Baltic Sea). [0081] Port pairs: Users can assess vessel/cargo flows between two or more ports (e.g., from Das Island, United Arab Emirates to Everett, Mass.). [0082] Country pairs: Users can assess vessel/cargo flows between two or more countries (e.g., from Russia to Canada). [0116] …For example, intelligence agencies can monitor how much of a certain cargo, such as grain, a given country imports [0180] Total amount of crude oil cargo imported in last 24 hours The Excel spreadsheet can contain data fields for all individual crude oil tankers. It can also aggregate the data for the entire crude oil tanker fleet and subsets of the crude oil tanker fleet, such as loaded crude oil tankers, empty crude oil tankers, and partially loaded crude oil tankers. It can also aggregate or disaggregate geographically by port(s), country or countries, ocean basin(s), port pairs, country pairs [0207]; records indicate the transport of a commodity from a first location (supplier-type business entity) to a second location (consumer type business entity) indicating a flow of the commodity. [0207] The aggregated crude oil tanker tonnage moving between export and import facilities. These port pair data could also be aggregated and organized on the country level, which would provide users with the amount of cargo or vessel tonnage flow between two or more countries, the regional level, or between a user-defined set of ports; flow associated with commodity is between supplier and consumer). Further, the flow of commodities between two countries as disclosed in Borgerson is found to be directly between a supplier and consumer country (directly between the supplier-type business entity to the consumer-type business entity) ([0082] Country pairs: Users can assess vessel/cargo flows between two or more countries (e.g., from Russia to Canada). [0116] …For example, intelligence agencies can monitor how much of a certain cargo, such as grain, a given country imports [0180] Total amount of crude oil cargo imported in last 24 hours The Excel spreadsheet can contain data fields for all individual crude oil tankers. It can also aggregate the data for the entire crude oil tanker fleet and subsets of the crude oil tanker fleet, such as loaded crude oil tankers, empty crude oil tankers, and partially loaded crude oil tankers. It can also aggregate or disaggregate geographically by port(s), country or countries, ocean basin(s), port pairs, country pairs [0207] The aggregated crude oil tanker tonnage moving between export and import facilities. These port pair data could also be aggregated and organized on the country level, which would provide users with the amount of cargo or vessel tonnage flow between two or more countries, the regional level, or between a user-defined set of ports). Additionally, since the commodity records disclosed by Borgerson relate to transport between two countries (business entities), the countries are found to be directly involved in supplying and/or receiving the commodities. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247.  The examiner can normally be reached on M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683